department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil uil uil uil dear contact person lalalaialahalahl identification_number tea ’ contact number employer_identification_number isieialelelelaiaialel form required to be filed ialalelelelahelelel tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in sec_501 donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions and do not send we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your rekkreekeker or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person here identification_number kkrkkick ik contact number krekkkkrek fax number rekkkekkkk employer_identification_number rekkekekker tax_exempt_and_government_entities_division date date vil uil uil uil legend state president corporation llc medical program portal tech web address vice president dollar_figurex1 dear rkekekkkkke rrkkkkkeee rerekekkek krekkkererker rerkekkkkke kerkkkkkkk ruekekeerke rekkkrekrer krrekkeeekk kkk kkk we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated under the laws of state your articles of incorporation provide that you are organized for the national implementation project management organization for the medical program to solve the national health information exchange and adoption of electronic health records your articles do not contain a prohibition on inurement nor do they contain a clause disposing of your property and assets upon dissolution you were founded by president president is also president of corporation and the managing partner and chief_executive_officer of llc you described your primary activity as the national implementation of medical program medical program belongs to llc you included llc’s business plan to further explain your activities and purpose the llc ’s solutions for the healthcare medical sector are provided under the brand and program called medical program this program is llc ’s approach to help reactivate the us economy through the healthcare medical sector and to enhance such sector you stated that your activities consist of the following applying for federal and state grants to fund the initial implementation efforts of medical program until it becomes self-sustained managing the relationship with the states’ committees for health information exchange hie and adoption of electronic health records ehr and corresponding regional exchange centers from all states marketing and sales of the portal for all medical professionals marketing and sales of the advertisement program for funding generation purposes managing the relationship with vendors to properly enroll all ehr database holders and medical professionals into the medical group with the purpose of allowing hie and adoption of ehr you stated that your activities will generate economic development when implementing the medical program in the following ways generate technology jobs created by llc and each tech partner generate advertisement jobs created by the advertisement program hosting of the group cloud management system comprised of all portals will be under llc which will require llc to expand datacenter facilities leading to construction projects portal will be sold to medical professionals based on subscription access tech partners will develop mini-apps for portal to be purchased by medical professionals to access portal medical professionals will require a browser device llc is developing strategic partnership with hardware developers to provide these devices bundled with portal to medical professionals medical professionals and patients will access portal to participate in blogs and discussion forums these individuals will see the advertisements on each portal by the advertisement program these individuals will read these advertisements find out more about the products and services and ultimately purchase these products and services corporation is an investor and incubator of the cloud computing technology that lead to medical program president owns the intellectual_property of that technology you stated that through corporation you will have access to a worldwide network of enterprise resource planning implementation consulting companies that will help with the national implementation of medical program llc provides access to cloud management systems and group cloud management systems llc with host a group cloud management system comprised of all portals related to medical program llc has a partner for growth program under the brand tech which enrolls internet consultants value added reseller authorized consultants and referral partners you anticipate generating revenue solely from gifts grants and contributions you plan to engage in government grant solicitation you stated that as part of the process in applying for government grants you need to establish a c not-for-profit organization this is the reason of your creation and the reason of thi sec_501 c application submission you have in place the advertisement program which will allow corporations to advertise in each portal the revenue will be used to sustain medical program you also have in place a benefactor program which will allow any private company or individual to donate funding for the implementation of medical program in llc’s business plan it says llc needs the support of the us government and initial funding from the arra to promote the medical program in the entire nations you anticipate expenses will include those for the compensation of officers directors and trustees other salaries and wages and professional fees president and vice president are both compensated an estimated dollar_figurex1 per year for their services on the board llc is listed as an independent_contractor who will make more than dollar_figure per year in part v of your form_1023 you stated that llc’s compensation amount will by the arra grant obtained llc provides access to cloud management systems cms and group cloud management systems gcms llc will host medical group a gcms comprised by all portal related to the medical program llc has a partner for growth program under the brand tech in which it enrolls internet consultants value added resellers authorized consultants and referral partners president will own all intellectual_property on the patents applications submitted to the united_states patent and trademark office and medical program your web address is one page on llc’s website your bylaws provide that you shall be governed by a board_of directors consisting of three members together with the officers at least one of which shall be a resident of the state of florida and a citizen_of_the_united_states the bylaws further provide that no officer shall be entitled to receive any compensation_for services as an officer you have the following three board members and officers e e e president vice president corporation which is listed as your vice president you have not adopted a conflict of interest policy when asked what procedures you will follow to assure that persons who have a conflict of interest will not have influence over their own compensation you replied t here is not and there will be no conflict of interest additionally you gave the same response when asked what procedures you will follow to assure that persons who have a conflict of interest will not have influence over you regarding business deals with themselves you submitted with additional information t he reason why we need to be a 501c3 is because the company is applying for arra funds from the office of national coordinator from the department of health and human services federal government part of the requirements of the grant is to be a organization law sec_501 provides that an organization described in subsection c is exempt from income_taxation sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes or for the prevention of cruelty to children provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_509 provides that an organization shall be classified as a public charity and not a private_foundation if organizations that normally receive a substantial part of its support from publicly supported organizations from a governmental_unit or from direct or indirect_contributions from the general_public it is an organization described in sec_170 which includes sec_1_501_a_-1 of the income_tax regulations regulations defines private shareholder of individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more tax-exempt purposes unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed revrul_69_545 1969_2_cb_117 the service has recognized that the promotion of health includes other activities other than the direct provision of patient care furthermore charitable includes relief of the poor and distressed advancing education and lessening the burdens of government the service has held that poor and distressed beneficiaries must be needy in the sense that they cannot afford the necessities of life in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of an organization formed to provide consulting services for a fee to nonprofit and tax-exempt organizations in the areas of health and health delivery systems housing vocational skills and cooperative management in concluding that the organization did not qualify for exemption the court noted that whether petitioner’s primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose the critical inquiry is in 72_tc_687 aff'd 625_f2d_804 8th cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 82_tc_196 held that an organization that raised money for college scholarships from the operation of bingo_games on the premises of a lounge was not exempt under sec_501 three of the organization’s five board members were the two owners and an accountant director of the lounge the court stated that more than an insubstantial purpose of the taxpayer's activities was to attract persons by way of the bingo_games onto the premises of the lounge expecting that they would purchase food and beverages while participating in the games in fact the court continued the taxpayer's activities were in substantial part designed to enhance the profitability of the lounge to ensure this result the articles of incorporation of the taxpayer named three of its five directors as owners or directors of the lounge with subsequent directors to be appointed by the board_of the lounge therefore the board was and always would be controlled by the directors of the lounge consequently all of petitioner's fundraising activities could be controlled by the owners of the lounge to provide them with maximum benefit even though the taxpayer and the lounge kept separate_accounts and no cash payments were made from the taxpayer to the lounge for rent or wages the activities of the two were so interrelated as to be functionally inseparable in 765_f2d_1387 9th cir affg t c memo the court in affirming the tax court’s finding that it was unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officer stated t he critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church 92_tc_1053 the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests international postgraduate medical foundation v commissioner 56_tcm_1140 an organization whose activity was to conduct continuing medical education tours abroad exclusively used one for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and the for-profit travel agency and the organization did not solicit bids from any other travel agency furthermore both entities shared the same office as both entities were interrelated the court held that the organization was operated for the benefit of the for-profit travel agency rationale therefore we cannot recognize you as an exempt_organization under sec_501 we have concluded that you are not organized or operated exclusively to promote health or lessen the burdens of government under sec_501 or to further any other tax-exempt purpose within the meaning of sec_501 and sec_1_501_c_3_-1 rather you are operated primarily for a non-exempt purpose-to apply for and receive federal grant money for the benefit of llc a related for-profit entity any public purposes for which you may operate are only incidental to this primary nonexempt purpose in addition you are operated primarily to provide substantial private benefit to your board members which is prohibited by sec_1_501_c_3_-1 organizational_test sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt furthermore no part of the organization's net_earnings may inure to the benefit of any private_shareholder_or_individual you do not meet the organizational_test to qualify for recognition of tax exempt status under sec_501 your articles of incorporation do not limit your purposes to one or more exempt purposes as required in sec_1_501_c_3_-1 moreover you fail the organizational_test because your articles of incorporation do not dedicate your assets to an exempt_purpose under sec_501 as required in sec_1_501_c_3_-1 non-exempt purpose in addition to not meeting the requirements of the organizational_test we also hold that you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 see sec_1_501_c_3_-1 under the operational_test the purpose towards which an organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization b s w group t c pincite the administrative record demonstrates that you are operated to apply for and receive federal grant money for the benefit of llc rather than a charitable purpose which is in contravention of sec_501 and sec_1_501_c_3_-1 you stated that as part of the process in applying for government grants we need to establish a c not-for-profit organization this is the reason for our creation and the reason of thi sec_501 c application submission you stated elsewhere in your supporting documentation that you were established to apply for and receive government grants additionally you stated that you are organized and operated to implement medical program to help solve the national hie and adoption of ehrs medical program is the brand and program of llc when asked to describe your activities you described the services and products of llc medical program and the advertisement program are owned and operated by llc in llc’s business plan it says llc needs the support of the us government and initial funding from the arra to promote the medical program in the entire nation you were created by president to apply for and receive government grants that you then plan to distribute to llc to fund and operate the activities of llc applying for federal grants is not an exempt_purpose recognized under sec_501 or accompanying regulations therefore you are not primary operated for an exempt_purpose and cannot be recognized as exempt from taxation under sec_501 private benefit in addition to failing to be organized and operated within the requirements of sec_501 you also operate to primarily benefit llc in contravention of sec_501 and accompanying regulations an exempt_organization must be organized and operated exclusively for exempt purposes pursuant to sec_1_501_c_3_-1 an entity that is organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_501 -1 d ii american campaign academy t c pincite as the supreme court heid the presence of private benefit if substantial in nature will destroy the exemption of an organization regardless of an organization’s other charitable purposes or activities see better business bureau u s pincite private benefit has been defined as nonincidental benefits conferred on disinterested persons that serve private interests american campaign academy t c pincite your business relationship with llc results in impermissible private benefit to llc therefore you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 in determining whether an organization’s activities confer an impermissible private benefit the court in american campaign academy looked to whether the beneficiaries of the organization's activities are also the parties who founded fund and direct the organization your activities are actually those of llc which is owned and operated by president furthermore the technology is owned by president in llc’s business plan it says llc needs the support of the us government and initial funding from the arra to promote the medical program in the entire nation it is well established that an impermissible private benefit results when for-profit organizations are functionally interrelated with exempt_organizations see p l l scholarship t c pincite international postgraduate medical foundation t c m here you and llc are functionally interrelated the record shows that both you and llc were established by the same person president president serves on the boards of both you and llc the fact that you operate primarily to benefit llc is further evident from the multiple benefits to llc you listed that will result from your activities you stated that your activities will generate jobs for llc and its programs these activities are a substantial non-exempt purposes that defeats exemption under sec_501 based on these facts we conclude that you are operated for the substantial non-exempt purpose of enhancing the private businesses of your founder further you operate in a manner that serves private purposes and is likely to result in inurement you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the service will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the service if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address rekkkkkkke rakkekkkkkk krekkkkkkke rerererkeker wheakkkekrerek you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
